Citation Nr: 1045454	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to November 
1952, with additional unverified service from January 1948 to 
January 1951.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

Good or sufficient cause having been shown, this appeal has been 
advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010)

Finally, for reasons which will become apparent, this appeal is 
being REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

The appellant (the widow of the Veteran) seeks service connection 
for the cause of her husband's, the Veteran's, death.  However, a 
review of the record raises some question regarding the 
relationship, if any, between the Veteran's service-connected 
disability or disabilities and his cause of death.

In that regard, pertinent evidence of record is to the effect 
that the Veteran died in February 2007.  According to the 
Certificate of Death, the immediate cause of the Veteran's death 
was respiratory failure, due to, or as a consequence of, 
pneumonia, due to, or as a consequence of, pulmonary fibrosis.  
An additional condition contributing to death, but not resulting 
in the underlying cause of death, was myocardial infarction.

At the time of the Veteran's death, service connection was 
apparently in effect only for inactive tuberculosis.  However, 
the Veteran's claims folder currently contains no rating decision 
denoting inactive pulmonary tuberculosis, or, for that matter, 
any other medical disorder, as a service-connected disability.  
Moreover, while as noted above, the Veteran had verified service 
from January 1951 to November 1952, he apparently had other, 
unverified service extending from January 1948 to January 1951.  
Significantly, at present, no service treatment records are 
contained in the Veteran's claims folder.  While in e-mail 
correspondence of February 2009, it was noted that the Veteran's 
service treatment records should be requested "from the Navy," 
the Veteran's claims folder contains no documentation that any 
such attempt to obtain service treatment records was, in fact, 
ever undertaken.

In correspondence of April 2008, one of the Veteran's private 
physicians wrote that the Veteran had been seen by his office 
(Pulmonary Medicine Associates) "for many years" for care of his 
pulmonary disease.  However, records of this treatment are not at 
this time a part of the Veteran's claims folder.  Moreover, while 
in the same correspondence, the Veteran's private physician 
indicated that, in his opinion, the "Veteran's chronic lung 
disease, previous tuberculosis, and lung resection contributed to 
his chronic pulmonary problems which led to his death," no 
rationale was provided for that opinion.

Finally, following a review of the Veteran's claims folder in 
July 2007, a VA physician wrote that he was unable to offer an 
opinion regarding the relationship, if any, between the Veteran's 
service-connected inactive pulmonary tuberculosis and his cause 
of death "without resorting to speculation."  However, that 
physician further indicated that a medical record review of the 
Veteran's service treatment records and chest X-ray reports from 
his recent pneumonia and "service related" tuberculosis would 
be of use in formulating such an opinion.  Significantly, in 
March 2009, there were received rather voluminous private 
treatment records covering the period from late January to mid-
February 2007, which records contained the aforementioned 
radiographic reports, as well as other evidence not available to 
the VA physician at the time of his July 2007 review of the 
Veteran's claims folder.

Under the circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the appellant's claim for service connection for 
the cause of the Veteran's death.  Accordingly, the case is 
REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility, with a request 
that they verify, if possible, the 
Veteran's currently unverified period of 
active military service from January 1948 
to January 1951.  Should such verification 
prove impossible, the RO/AMC should 
specifically so state.  Upon completion of 
the aforementioned verification, the RO/AMC 
should request the Veteran's full service 
treatment records for the period of 
reported service extending from January 
1948 to November 1952.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
those records, a notation to that effect 
should be included in the claims file.  In 
addition, the appellant and her 
representative should be informed of any 
such problem.

2.  The RO/AMC should then verify all of 
the Veteran's service-connected 
disabilitie(s), to include the 
aforementioned inactive pulmonary 
tuberculosis.

3.  The RO should then contact the 
Veteran's private pulmonary specialist, S. 
Aghili, M.D., whose office is located at 
Two Medical Plaza, Suite 100, Roseville, 
California 95661, with a request that he 
provide copies of any and all records of 
treatment of the Veteran at Pulmonary 
Medicine Associates.  The appellant should 
be requested to sign the necessary 
authorization for release of those private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
those records, a notation to that effect 
should be included in the claims file.  In 
addition, the appellant and her 
representative should be informed of any 
such problem.

4.  The Veteran's entire claims folder 
should then be furnished to a VA specialist 
in the field of pulmonary medicine.  
Following a review of the Veteran's entire 
claims folder, that specialist should 
offer an opinion as to whether it is at 
least as likely as not the case that the 
Veteran's service-connected disability or 
disabilities (including inactive pulmonary 
tuberculosis) caused or contributed 
substantially or materially to the 
Veteran's death.  A complete rationale 
must be provided for any opinion 
offered, and all information and 
opinions, when obtained, must be made a 
part of the Veteran's claims folder.

5.  The RO/AMC should then readjudicate the 
appellant's claim for service connection 
for the cause of the Veteran's death.  
Should the benefit sought on appeal remain 
denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case (SOC) in June 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

